Citation Nr: 1818642	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-29 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative disc disease.

2.  Entitlement to service connection for thoracolumbar spine degenerative disc disease.

3.  Entitlement to service connection for bilateral sciatica, claimed as secondary to thoracolumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service in the Army from August 1984 to August 1986.  He was also a member of the United States Army Reserve (USAR) until his retirement in April 2005, to include unverified periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) between 1986 to 2005.  

These matters come before the Board of Veterans' Appeals (Board) from a rating decision rendered in May 2012 of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.  

In June 2014, the Veteran had an informal conference with a Decision Review Officer (DRO) in lieu of a formal hearing at the RO.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A copy of the hearing transcript has been associated with the electronic claims file. 

The Board notes that two of the issues on appeal were originally characterized as whether new and material evidence had been received to reopen the claims of entitlement to service connection for cervical spine and thoracolumbar spine degenerative disc disease.  At the time of the last final rating decision in February 2006, the Veteran's service personnel records had not been associated with the record.  The Veteran's service personnel records were located and associated with the record in January 2018.  According to 38 C.F.R. § 3.156(c), if, as here, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claims, VA will reconsider the claims, notwithstanding 38 C.F.R. § 3.156(a) that, otherwise, would require new and material evidence to reopen the claims.  Such records include, but are not limited to, service personnel records.  As these relevant service department records were not before the RO at the time of the original denial, the claims must be reconsidered on a de novo basis as listed on the title page.  38 C.F.R. § 3.156(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the AOJ must verify all service dates of the Veteran, to include each and every period of active duty, ACDUTRA, and INACDUTRA in the USAR for the time period from 1986 to 2005.  

In addition, the Board has determined that the February 2006 and July 2013 VA examination reports as well as the June 2014 VA medical opinion are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Each examiner appeared to base their given medical opinions on inaccurate or incomplete active duty service dates.  Furthermore, in the June 2014 VA medical opinion, the examiner did not provide a thorough rationale for the stated opinion that the Veteran's currently diagnosed cervical spine and thoracolumbar spine disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Instead, the examiner simply highlighted that the Veteran was not seen for his neck or back during active duty, noting that although he had heavy lifting and carrying, he did not have complaints that were documented.  The examiner then concluded that the cervical spine and thoracolumbar spine degenerative disc disease were not at least as likely service-related.  Based on the foregoing discussion, the Board may not proceed with final adjudication of these claims until an adequate VA medical opinion is provided, in order to clarify the etiology of the Veteran's claimed cervical spine and thoracolumbar spine disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran receives VA medical treatment for his claimed cervical spine, thoracolumbar spine, and bilateral sciatica disorders from the Portland VA Medical Center (VAMC) and Metro West VA Community Based Outpatient Center (CBOC).  As the electronic claims file only includes treatment records dated through June 2014 from that facility for the claimed disorders, all pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran's claim for entitlement to service connection for bilateral sciatica, claimed as secondary to thoracolumbar spine degenerative disc disease, is inextricably intertwined with his claims for entitlement to service connection for cervical spine and thoracolumbar spine degenerative disc disease.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board will defer further consideration of this issue until the other service connection issues are adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  Verify all service dates of the Veteran, to include each and every period of active duty, ACDUTRA, and INACDUTRA in the USAR for the time period from 1986 to 2005.  The Board notes that simply obtaining the complete USAR retirement points summary is insufficient.  If necessary, obtain the Veteran's earnings records from the Defense Finance and Accounting Service (DFAS) that indicate his duty status from 1986 to 2005.  Once all indicated development is complete, the AOJ must compile a complete list of any verified periods of active duty, ACDUTRA, and INACDUTRA during the Veteran's service in the USAR from 1986 to 2005 and include it in the electronic claims file for review.

2.  Obtain updated VA treatment records pertaining to the Veteran's claimed cervical spine, thoracolumbar spine, and sciatica disorders from Portland VAMC and Metro West CBOC for the time periods from August 1986 to July 2013 and from June 2014 to the present and associate them with the record.

3.  Thereafter, obtain a VA medical opinion to clarify the etiology of the Veteran's claimed cervical spine and thoracolumbar spine disorders from an appropriate examiner.  If an opinion cannot be provided without an examination, one should be provided.  The electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion that the file has been reviewed.  The AOJ must provide the examiner a complete list of all verified periods of active duty, ACDUTRA, and INACDUTRA during the Veteran's service in the Army and USAR from 1984 to 2005.

Based on a review of the evidence of record and with consideration of the Veteran's lay statements concerning his asserted in-service weightbearing and falls, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed cervical spine and thoracolumbar spine disorders were onset during or causally related to active military service, to include the Veteran's verified period of active duty from August 1984 to August 1986, as well as any other verified period of active duty, ACDUTRA, and INACDUTRA during his USAR service from 1986 to 2005.

In doing so, the examiner should acknowledge and discuss the findings in the February 2006 and July 2013 VA examination reports as well as the June 2014 VA medical opinion. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2017).

4.  After the development requested has been completed, the AOJ must review any examination report and/or medical opinion to ensure that it is in complete compliance with the directives of this Remand.  If any examination and/or medical opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the August 2014 statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

